 



Exhibit 10(7)


Form of Restricted Stock Agreement
LAYNE CHRISTENSEN COMPANY
2006 EQUITY INCENTIVE PLAN
Restricted Stock Agreement

         
Date of Grant:
       
 
       
Number of Restricted Shares Granted:
    (                                                )
 
     

     This Agreement dated                                         , is made by
and between Layne Christensen Company, a Delaware corporation (the “Company”),
and                                          (“Participant”).
RECITALS:
     A. Effective June 8, 2006, the Company’s stockholders approved the Layne
Christensen Company 2006 Equity Incentive Plan (the “Plan”) pursuant to which
the Company may, from time to time, grant Shares of Restricted Stock to eligible
Service Providers of the Company.
     B. Participant is a Service Provider of the Company or one of its
Affiliates and the Company desires to encourage him/her to own Shares and to
give him/her added incentive to advance the interests of the Company, and
desires to grant Participant shares of Restricted Stock of the Company under the
terms and conditions established by the Committee.
AGREEMENT:
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:
     1. Incorporation of Plan. All provisions of this Award Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided. Capitalized terms
used in this Agreement but not defined shall have the meaning set forth in the
Plan.
     2. Grant of Restricted Stock. Subject to the conditions and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to
Participant that number of Shares of Restricted Stock identified above opposite
the heading “Number of Restricted Shares Granted” (the “Restricted Shares”).
     3. Restrictions on Transfer/Vesting Date. Subject to any exceptions set
forth in this Agreement or in the Plan, the Restricted Shares or the rights
relating thereto may not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
prior to the vesting date for such Restricted Shares (the “Vesting Date”), as
identified below. On the Vesting Date, such restriction on transfer shall lapse
and the Restricted Shares, if not previously forfeited pursuant to Section 4
below, will become freely transferable under this Agreement and the Plan,
subject only to such further limitations on transfer, if any, as may exist under
applicable law or any other agreement binding upon Participant. Subject to any
exceptions listed in this Agreement or in the Plan, the Restricted Shares shall
become vested in accordance with the schedule set forth below:

 



--------------------------------------------------------------------------------



 



     
Anniversary of Date of Grant
  Number/Percentage of Shares Vested      

[Insert Vesting Schedule]
     The Committee may, in its sole discretion, accelerate the Vesting Date for
any or all of the Restricted Shares, if in its judgment the performance of
Participant has warranted such acceleration and/or such acceleration is in the
best interests of the Company.
     4. Forfeiture Prior to Vesting. Unless otherwise provided below, if
Participant’s position as a Service Provider with the Company or any of its
Affiliates is terminated prior to the Vesting Date for one or more of the
Restricted Shares, Participant will thereupon immediately forfeit any and all
unvested Restricted Shares, and the full ownership of such Restricted Shares and
rights will revert to the Company. Upon such forfeiture, Participant shall have
no further rights under this Agreement. For purposes of this Agreement, transfer
of employment between the Company and any of its Affiliates (or between
Affiliates) does not constitute a termination of Participant’s position as a
Service Provider. If Participant’s position as a Service Provider with the
Company or any of its Affiliates is terminated by the Company or any of its
Affiliates prior to the Vesting Date due to Participant’s death or Disability,
all restrictions on the Restricted Shares will lapse and cease to be effective,
as of the date of Participant’s termination as a Service Provider.
     5. Certificates. The Restricted Shares shall be issued in the name of
Participant or a nominee of Participant as of the Date of Grant. One or more
certificates representing the Restricted Shares shall bear a legend similar to
the following:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE LAYNE CHRISTENSEN COMPANY 2006 EQUITY INCENTIVE
PLAN AND THE APPLICABLE RESTRICTED STOCK AGREEMENT PURSUANT TO WHICH THE SHARES
WERE ISSUED. THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE AND CANNOT BE
SOLD, DONATED, TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED EXCEPT IN
ACCORDANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT, COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF LAYNE CHRISTENSEN COMPANY.
     6. Dividends and Voting. Participant is entitled to (i) receive all
dividends, payable in stock, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any transfer or
forfeiture of the Restricted Shares by Participant, provided that any such
dividends paid in cash are to be held in escrow by the Company and, such cash
dividends and distributions are to be subject to the same rights, restrictions
on transfer and conditions regarding vesting and forfeiture as the Restricted
Shares with respect to which such dividends or distributions are paid at the
time of payment, and (ii) exercise all voting rights with respect to the
Restricted Shares, if the record date for the exercise of such voting rights
occurs on or after the Date of Grant hereunder and prior to any transfer or
forfeiture of such Restricted Shares. In the event of forfeiture by Participant
of any or all of the Restricted Shares or any of the equity securities
distributed to Participant with respect thereto, Participant shall forfeit all
cash dividends held in escrow and relating to the underlying forfeited
Restricted Shares and must return to the Company any distributions previously
paid to Participant with respect to such Restricted Shares.
     7. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

2



--------------------------------------------------------------------------------



 



     8. Notice of I.R.C. Section 83(b) Election. If Participant makes an
election under Section 83(b) of the Code, Participant shall promptly notify the
Company of such election.
     9. Amendment. This Agreement may be amended only by a writing executed by
the parties hereto which specifically states that it is amending this Agreement.
     10. Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
     11. Binding Effect. Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.
     This Agreement has been executed and delivered by the parties hereto.

              The Company:

  Participant:

Layne Christensen Company


 

By:
                       
 
  Name:        
 
     
 
 
 
 
  Title:       Address of Participant:
 
     
 
 


 
   
 
           

3